VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Brodie, a member in good standing of local of hoisting engineers brought action for a mandatory injunction compelling the officers of The International Union of Steam and Operating Engineers to grant to him a transfer card. The union had ordered the local to which Brodie was a member to strike which the local refused and thereupon its charter was revoked. The by-laws of the constitution pro*445vided that on the revocation of a charter if a man was in good standing he should be g'ranted a transfer card. Brodie exhausted all the remedies he had in the union of securing the transfer card, which was refused without any apparent reason. The Common Pleas awarded a decree in Brodie’s favor. On appeal the Court of Appeals granted a mandatory order compelling the union to issue Brodie a transfer card, holding:
Attorneys — Reed, Meals, Orgill & Maschke, for Brodie; J. Paul Thompson and Wm. J. Dowley, for the Union; all of Cleveland.
1. That under the constitution Brodie was entitled to a transfer card, that he had exhausted all of his remedies in the union to obtain the transfer card and that it was withheld from him without just cause.